                                                              Jan 06, 2021

                                                            s/ JeremyHeacox




                                                   20-M-509 (SCD)




1-6-21




     Case 2:20-mj-00509-SCD Filed 01/06/21 Page 1 of 9 Document 1
               AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
               FOR BUCCAL DNA FROM ANTONIO L. STEWART

      Your affiant, Kathrine L. Karlsen, being first duly sworn on oath, deposes

and says:

A.    BACKGROUND

      1.      I am a Special Agent with the Federal Bureau of Investigation (FBI)

and have been since May of 2019.ௗ I have been assigned to the Southeastern

Wisconsin Regional Gang Task Force since October of 2019.ௗ Prior to being

employed as a Special Agent with the FBI, I was employed as a Staff Operations

Specialist for the FBI for approximately nine years.ௗ I am an investigator or law

enforcement officer of the United States within the meaning of 18 U.S.C. Section

2510(7), in that I am empowered by the law to conduct investigations of and to

make arrests for federal felony arrests.

      2.      As a Special Agent, I have participated in the investigation of

narcotics-related offenses, resulting in the seizure of illegal drugs, weapons, United

States currency, and other evidence of criminal activity. As a narcotics

investigator, I have interviewed many individuals involved in drug trafficking and

have obtained information from them regarding acquisition, sale, importation,

manufacture, and distribution of controlled substances. Through my training and

experience, I am familiar with the actions, habits, traits, methods, and terminology

used by the narcotics traffickers and abusers of controlled substances. I have

participated in all aspects of drug investigations, including physical surveillance,

                                           1




           Case 2:20-mj-00509-SCD Filed 01/06/21 Page 2 of 9 Document 1
execution of search warrants, undercover operations, court-ordered wiretaps,

analysis of phone and financial records, and the arrests of numerous drug

traffickers. I have also been the affiant of search warrants. Additionally, I have

spoken with other experienced narcotics investigators on numerous occasions

concerning the method and practices of drug traffickers and money

launderers. Through these investigations, my training and experience, and

conversations with other law enforcement personnel, I have become familiar with

the methods used by drug traffickers to manufacture, smuggle, safeguard, and

distribute narcotics, and to collect and launder trafficking-derived proceeds.   I am

further aware of the methods employed by major narcotics organizations to thwart

any investigation of their illegal activities.

       3.      I am currently engaged in the investigation of Antonio L. STEWART

(STEWART) (XX/XX/1980) for violations of Title 21, Untied States Code, Section

841(a)(1) (distribution of and possession with the intent to distribute controlled

substances); Title 18, United States Code, Sections 922(g)(1) (possession of a

firearm by a felon); and 924(c) (possession of a firearm in furtherance of a drug

trafficking crime).

B.     FACTUAL BASIS FOR AFFIDAVIT

       4.      The facts in this affidavit come from my personal observations, my

training and experience, my review of documents, and information obtained from

other law enforcement agents and witnesses. This affidavit is intended to show


                                             2




            Case 2:20-mj-00509-SCD Filed 01/06/21 Page 3 of 9 Document 1
merely that there is probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

C.    PROBABLE CAUSE

      5.      On January 7, 2020, law enforcement obtained a warrant to search

2236 N. 16th Street in Milwaukee, Wisconsin, the lower level of a two-story duplex.

The warrant was based upon observations by an anonymous citizen and a known

citizen about drug dealing occurring at the house; police surveillance of the house at

which the officers saw individuals walk into the house for a few minutes then leave;

confidential informant (CI) statements that several male and female subjects were

dealing crack cocaine, cocaine, heroin, and marijuana from the residence; and a CI

controlled buy for a user amount of crack cocaine from the residence. The CI further

stated that “users” would walk to the front window of the residence, knock and ask

for “Poochie,” and a male or female subject would let the users into the living room

from the front door. According to the CI, the CI had observed a male subject at the

door to 2236 N. 16th Street distributing narcotics while armed with a black handgun

with an extended magazine.

      6.      Later than same day, January 7, 2020, a then-unknown individual

fired shots into a house on the same block as the 2236 N. 16th Street residence. Law

enforcement received information that a witness observed the shooter go into 2236

N. 16th Street residence after the shooting.




                                          3




           Case 2:20-mj-00509-SCD Filed 01/06/21 Page 4 of 9 Document 1
      7.      The shooting prompted an earlier than planned execution of the

previously obtained search warrant for 2236 N. 16th Street. More specifically, on

January 8, 2020, the warrant was executed at 2236 N. 16th Street in Milwaukee,

Wisconsin.

      8.      At the time of execution of the warrant, it was discovered that the

front and rear door of the residence was fortified by 2x4’s, which were placed mid-

door and held by metal brackets. Based on my training and experience, I know that

individuals that traffic and store controlled substances from and within their

residences often fortify the residence and possess firearms to protect themselves,

their controlled substances, and their drug proceeds.

      9.      The house contained 2 bedrooms, one in the front and one in the rear of

the house, a makeshift bedroom in the dining room, and a bedroom in the basement.

      10.     Upon lawful entry, law enforcement located three residents: Antonio

STEWART, his sister, Simone Stewart, and a two year-old child. Both Antonio

STEWART and Simon Stewart were detained in the house while officers searched

it.

      11.     Located in Simone Stewart’s purse, which was on the floor next to the

mattress on which she was sitting, was a key, which she stated was to her safe in

the rear bedroom, an unlabeled prescription bottle containing what she claimed

were 4 “Percs,” 2 acetaminophen/codeine phosphate pills, and 2 oxycodone

hydrochloride pills.


                                           4




           Case 2:20-mj-00509-SCD Filed 01/06/21 Page 5 of 9 Document 1
      12.    A Mercury Grand Marquis with no registration plates was parked and

running in the front of the residence. Antonio STEWART stated that he borrowed

the car from a drug dealer.

      13.    During the search of the residence, law enforcement recovered from

the living room a metal baking sheet with a razor and suspected crack cocaine

residue on a table and a digital scale.

      14.    Law enforcement recovered from the front bedroom several

methamphetamine pills and powder on the mattress, totaling 1.38 grams; two cell

phones on the mattress (a lawful extraction later revealed text messages consistent

with drug trafficking); Antonio STEWART’s jacket containing Antonio STEWART’s

identification card, debit card, and keys to the Mercury Grand Marquis; an

aluminum cased, copper FMJ, 9mm Luger, “F C” (Federal cartridges brand); and a

corner cut bag of marijuana weighing 0.63 grams between the mattresses.

Additionally, law enforcement recovered a black and silver, .380 cal, Hi Point, semi-

auto handgun bearing serial number P8138925 from the heat register. The firearm

was loaded with one round in the chamber, with a total of seven “CCI 380 Auto”

cartridges, gray colored casings wand copper FMJ bullets. The firearm was

previously reported stolen.

      15.    Law enforcement located a Sentry safe in the rear bedroom. In the

basement, law enforcement recovered another Sentry safe containing twenty-six

individually packaged corner cut bags of crack cocaine, totaling 1.52 grams, which


                                          5




         Case 2:20-mj-00509-SCD Filed 01/06/21 Page 6 of 9 Document 1
packaging was consistent with “Nicks” or $5 quantities. Simone Stewart’s safe key

opened the Sentry safe located in the basement. Also recovered from the basement

was a digital scale with suspected cocaine residue, a metal baking sheet with

suspected crack cocaine residue, an open bag of sandwich bags, and several pieces of

mail and paperwork for K.W.

      16.       On January 8, 2020, upon her arrest, Simone Stewart gave a recorded

statement after being read her Miranda rights, which Simone Stewart stated she

understood and agreed to waive. Simone Stewart admitted buying ½ to one eight

ball of crack cocaine per day and packaging it into 130 “Nicks,” which she sold from

the house at $5 each. Simone Stewart admitted she sold “weed” from the house, and

that Antonio STEWART also sold “weed” from the house. Simone Stewart further

stated that she observed “Poochie,” another occupant of the residence, fire a gun the

previous day toward the east side of N. 16th Street, and return to the residence after

the shooting.

      17.       On March 3, 2020, Antonio STEWART was charged in the Eastern

District of Wisconsin with gun and drug offenses, in violation of 21 U.S.C. §§ 841(a),

841(b)(1)(C), and 18 U.S.C. §§ 924(c), 922(g)(1), and 924(a)(2).

      18.       STEWART has previously been convicted of a felony, to include

possession of marijuana, 2nd+ Offense, in Milwaukee County Case Number

2013CF1594, and manufacture/deliver cocaine, in Milwaukee County Case Number

2006CF4235.


                                           6




         Case 2:20-mj-00509-SCD Filed 01/06/21 Page 7 of 9 Document 1
      19.    On January 9, 2020, a Forensic Investigator processed evidence, to

include the recovered firearm, for fingerprints and DNA. The collected DNA swabs

containing potential DNA evidence were placed on inventory. The Investigator was

unable to locate any latent fingerprints of comparative value.

      20.    During a Mirandized interview on the day of his arrest, STEWART

provided written consent for law enforcement to obtain his DNA. After STEWART

was indicted by a Grand Jury in the Eastern District of Wisconsin, he moved to

suppress his confession on the grounds that it was involuntary. By Order dated

October 23, 2020, United States District Judge J.P. Stadtmueller granted

STEWART’s motion to suppress his statement.

      21.    On December 7, 2020, United States Magistrate Judge Stephen C.

Dries, issued a warrant for a Standard DNA Sample of STEWART. On December 8,

2020, law enforcement agents arrived at STEWART’s residence to execute the

warrant. Upon arrival, agents knocked on the door, and an unknown male

answered the door but eventually closed it. STEWART was thereafter observed in a

window. STEWART opened the window and confirmed his identity. The agents then

asked him to come down because they had a warrant for his DNA, holding up the

warrant for STEWART to see. STEWART indicated that he was going to call his

attorney, retreated into the residence, and never exited.




                                          7




         Case 2:20-mj-00509-SCD Filed 01/06/21 Page 8 of 9 Document 1
      22.    A Standard DNA sample from Antonio L. STEWART is needed for

comparison and/or confirmatory purposes.

      23.    Your affiant and/or another law enforcement officer involved in this

investigation propose to use a buccal swab DNA kit to obtain the DNA exemplar of

Antonio L. STEWART until an adequate sample is obtained.

D.    CONCLUSION

      23.    Because this affidavit is only for the limited purpose of securing a

search warrant, I have not set forth each and every fact known to me concerning

this investigation.   I have included what I believe are facts sufficient in

establishing probable cause for the warrant sought.

      24.    Upon service, STEWART must provide the DNA sample forthwith.

      25.    Based upon the aforementioned, I believe that there is probable cause

to believe that on the person known as Antonio L. STEWART, in the Eastern

District of Wisconsin, there is now concealed certain property, namely saliva and

epithelial cells that are evidence of the crime of felon in possession of a firearm and

possession of a firearm in furtherance of a drug trafficking crime, in violation of

Title 18, United States Code, Sections 922(g)(1), 924(a)(2) and 924(c).




                                            8




         Case 2:20-mj-00509-SCD Filed 01/06/21 Page 9 of 9 Document 1
